Fourth Court of Appeals
                                        San Antonio, Texas
                                                 May 5, 2021

                                            No. 04-21-00046-CV

                                   IN RE Brad LARSEN,
                Rent Werx LLC D/B/A Larsen Properties, and Leah Larsen, Relators

                                     Original Mandamus Proceeding 1

                                                   ORDER

         Relators’ petition for writ of mandamus is CONDITIONALLY GRANTED. TEX. R. APP.
P. 52.8(c). The Honorable John D. Gabriel is ORDERED to vacate the spoliation sanctions
rendered against relators. A writ of mandamus will issue only in the event we are notified Judge
Gabriel has failed to comply within fifteen days from the date of this order. Our February 24, 2021
stay is hereby LIFTED for Judge Gabriel to comply with this order and then for further proceedings
in the trial court.

        It is so ORDERED on May 5, 2021.


                                                                      _____________________________
                                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2018-CI-10309, styled Schumacher v. Larsen, pending in the 166th Judicial
District Court, Bexar County, Texas, the Honorable John D. Gabriel presiding.